Exhibit 10.16e

 

FIFTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH & DEVELOPMENT
ALLIANCE ON

TRIEX MODULE TECHNOLOGY

 

This FIFTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH &
DEVELOPMENT ALLIANCE ON TRIEX MODULE TECHNOLOGY (this “Amendment”) is effective
as of June 30, 2015 (the “Effective Date”) and is by and between THE RESEARCH
FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (“FOUNDATION”), a non-profit
educational corporation existing under the laws of the State of New York, having
an office located at 257 Fuller Road, Albany, New York 12203, on behalf of the
Colleges of Nanoscale Science and Engineering of the State University of New
York Polytechnic Institute), and SILEVO, LLC (“SILEVO”), a Delaware corporation
with its principal office located at 45655 Northport Loop East, Fremont,
California 94555. FOUNDATION and SILEVO are each referred to herein sometimes
individually as a “Party” or, collectively, as “Parties.”

 

I. RECITALS

 

I.1.FOUNDATION and SILEVO entered into that certain Amended and Restated
Agreement for Research & Development Alliance on Triex Module Technology
effective as of September 2, 2014, as amended by a First Amendment thereto
effective as of October 31, 2014, a Second Amendment thereto effective as of
December 15, 2014, a Third Amendment thereto effective as of February 12, 2015
and a Fourth Amendment thereto effective as of March 30, 2015 (as amended, the
“Agreement”).

 

I.2.The parties wish to amend the terms of Section 19.14 of the Agreement as set
forth in this Amendment.

 

THEREFORE, in consideration of the mutual promises and covenants contained in
this Amendment and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

II.   DEFINED TERMS

 

In addition to the terms defined elsewhere in this Amendment, capitalized terms
that are used but not defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

III.   AMENDMENTS

 

Section 19.14 is amended by deleting the reference to “June 30, 2015” and
replacing it with “August 31, 2015”.

 

 

IV. MISCELLANEOUS  

 

  

No amendment or modification of this Amendment shall be valid or binding upon
the Parties unless in a writing executed by both of the Parties.  This
Amendment, together with the Agreement, is the complete and exclusive statement
of the agreement of the Parties in respect of the subject matter described in
this Amendment and shall supersede all prior and contemporaneous agreements,
communications,

 

--------------------------------------------------------------------------------

 

representations, and understandings, either oral or written, between the Parties
or any officers, agents or representatives thereof.  This Amendment may be
signed in one or more counterparts, each of which shall be deemed to be an
original and all of which when taken together shall constitute the same
Amendment.  Any signed copy of this Amendment made by photocopy, facsimile or
PDF Adobe format shall be considered an original.  Except as amended and/or
modified by this Amendment, the Agreement is hereby ratified and confirmed and
the Agreement and all other terms thereof shall remain in full force and effect,
unaltered and unchanged by this Amendment.  In the event of any conflict between
the provisions of this Amendment and the provisions of the Agreement, the
provisions of this Amendment shall prevail.  Whether or not specifically amended
by this Amendment, all of the terms and provisions of the Agreement are hereby
amended to the extent necessary to give effect to the purpose and intent of this
Amendment.  

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their duly authorized representatives as of the Effective Date.

 

THE RESEARCH FOUNDATION FOR  

THE STATE UNIVERSITY OF NEW YORK  

 

By:   /s/Christine Waller

Name: Christine Waller  

Title: Operations Manager  

 

 

 

SILEVO, LLC

 

By:   /s/ Zheng Zu

Name: Zheng Zu

Title:  CEO, Silevo LLC

 